Wade, J.
1. The evidence in this ease authorized the verdict; and, in the light of the entire charge of the court, the assignments of error as to the charge are without any substantial merit, since it covered the law governing the case with sufficient fullness, and no appropriate written-request was made by the defendant’s counsel for any other or fuller charge than was given. Griffin v. State, 2 Ga. App. 534 (58 S. E. 781).
2. Unless it appears that injury resulted to the accused where the judge absented himself from the court-room twice during the argument in the trial of a misdemeanor, without suspending the trial, this will not necessitate the granting of a new trial, even though it does not appear for what purpose he absented himself, where it does not further appear that such absence was extended, and where no motion for a mistrial was made. Pritchett v. State, 92 Ga. 65 (18 S. E. 536); Brantley v. State, 10 Ga. App. 24 (72 S. E. 520).

Judgment afírmed.

'Roan, J., absent.
Certiorari; from Fulton superior court — Judge Pendleton. October 23, 1913.
Kemper & Weaver, for plaintiff in error.
Hugh M. Horsey, solicitor-general, Lowry Arnold, solicitor, contra.